PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_05_FR.txt. 90:

OPINION INDIVIDUELLE. DE M. DE TOMCSANYI |

_ Je regrette de ne pouvoir me rallier à l’arrêt de la Cour.

. Pour l'exposé de mon opinion individuelle, je me borne à
renvoyer à l'opinion dissidente de M. Hudson, ce qui est . dit
dans cette opinion représentant entièrement ma manière de voir.

Me fondant sur les développements exposés dans l'opinion
mentionnée, je résume mon point de vue comme il suit:

L’appel interjeté par le Gouvernement hongrois contre les
sentences du Tribunal. arbitral mixte hungaro-yougoslave, ren-
dues. le 22 juillet 1935 dans les affaires nos 740, 750, 747,
Pajzs, Csäky, Esterhäzy contre l’État yougoslave, aurait dû être
accepté et ces sentences réformées, en tant que. mal. fondées.

Étant donné que la Cour n’a pas accepté l’appel, elle aurait
da dire, en interprétant et appliquant les Accords de Paris,
que l’attitude de la Yougoslavie, c’est-à-dire le refus par le
Gouvernement yougoslave des indemnités dites locales aux res-
sortissants hongrois, qui n'avaient jamais eu l'intention de
demander autre chose que le traitement national yougoslave et
qui, en conséquence, n’ont jamais intenté de procès contre le
Fonds agraire, ainsi qu'aux ressortissants hongrois qui, ayant
intenté des procès contre le Fonds agraire, n’ont pas été admis
par le Tribunal arbitral mixte devant ce Fonds, que cette
attitude de la Yougoslavie n’est pas justifiée par les Accords
de Paris et qu’en conséquence elle est contraire au droit inter-
national commun, parce qu’elle constitue un traitement discrimi-
natoire envers ces ressortissants hongrois ci-dessus mentionnés.

(Signé) G. P. DE ToMcsANvI.

64
